Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/20 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s stateme,nt of reasons for allowance: The newly cited  prior art of record does not disclose the combined claimed properties recited in claim 1.  The closest prior art,  WO 01/515548 and WO 2005 110713, both disclose the claimed water transmission, and cd ratios. However, both references fail to or reasonably suggest the claimed basis weight, the claimed Elmondorf tear, or trapezoidal tear strength. See for example table 3 of WO 01/515548 disclosing a basis weight of 45-35grams per square meter. Similarly, WO 03/020513 discloses the claimed water loss but is silent as to ratios and basis weight recited in claim 1.
The 102 rejections asserted in the final office action mailed on 5/21/20 is withdrawn. Applicant’s arguments and the Padman declaration asserting that Koplin fails to demonstrate by a preponderance of evidence that RKW sold a film according to the pending claims to Procter & .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS N LOPEZ whose telephone number is (571)272-1193.  The examiner can normally be reached on Mon-Friday 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached on 571.270.9270.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARLOS N LOPEZ/            Patent Reexamination Specialist, Art Unit 3991                                                                                                                                                                                            
/Timothy J, Kugel/           Patent Reexamination Specialist, Art Unit 3991    

                                                                                                                                                                                        /TIMOTHY M SPEER/
Supervisory Patent Examiner, Art Unit 3991